Citation Nr: 1112875	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left shoulder from May 9, 2005, to December 10, 2007, and a rating higher than 20 percent since December 11, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served in the United States Naval Reserves.  He had active duty for training (ACDUTRA) from March to September 1971, with other periods of service.  An October 1974 letter informed him that he had been found not physically qualified for further service in the Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2005 rating decision, the RO denied a claim for service connection for a left shoulder disability.  The Veteran appealed that decision.  

In February 2007, however, during the pendency of his appeal, the RO granted his claim for service connection for degenerative joint disease of his left shoulder.  The RO assigned an initial 10 percent rating retroactively effective from May 9, 2005, the date he had filed this claim.  He appealed that decision by requesting a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of his disability).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In a January 2008 rating decision since issued, the RO increased the rating for this left shoulder disability to 20 percent as of December 11, 2007.  So the appeal now concerns whether the Veteran was entitled to an initial rating higher than 10 percent from May 9, 2005 to December 10, 2007, and whether he has been entitled to a rating higher than 20 percent since December 11, 2007.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating, for all time periods at issue, unless he expressly indicates otherwise).

In July 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain outstanding VA treatment records and to schedule a VA compensation examination to reassess the severity of the Veteran's left shoulder disability.  The outstanding VA treatment records were obtained, but the Veteran was unable to appear for his scheduled VA compensation examination because he apparently was ill.  So the Board is again remanding this case to the RO via the AMC to try and have him undergo this necessary VA compensation examination.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the prior July 2009 remand, the Board instructed the RO/AMC to schedule a VA compensation examination to reassess the severity of the Veteran's left shoulder disability.  He was notified that his examination was scheduled for June 8, 2010, but he did not appear for it.  Generally, under these circumstances, his claim would be adjudicated based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied, because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

There is an exception to this general rule, however, if the Veteran shows good cause for his absence.  Id.  And, here, the Board finds the Veteran has provided good cause.  According to a Report of General Information (VA Form 21-0820), the Veteran contacted VA and explained that he had missed his examination appointment the day before because he was sick.  He therefore requested that his examination be rescheduled.  Because he has provided justification for failing to report for his previously scheduled examination, the Board finds that his examination should be rescheduled prior to deciding his appeal.

Accordingly, the claim again is REMANDED for the following development and consideration:

1.  Reschedule the Veteran's VA orthopedic examination to reassess the severity of the degenerative joint disease affecting his left shoulder.  The claims file should be sent to the designated examiner for review of the pertinent history of this disability.

The examination must include testing of the range of motion of the left shoulder, measured in degrees, and indications of:  (a) whether the left shoulder exhibits weakened movement, premature or excess fatigability, incoordination, or pain on movement (and, if feasible, these determinations should be expressed in terms of the degree of additional loss of motion due to these symptoms); and (b) whether pain significantly limits functional ability during flare-ups or when the shoulder is used repeatedly over a period of time, i.e., during prolonged use (this determination also, if feasible, should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and (c) to what extent, if any, this left shoulder disability interferes with the Veteran's ability to work - meaning obtain and maintain employment that is substantially gainful.

The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



